Citation Nr: 1417403	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-13 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for residuals of a pulmonary embolism.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and D.G.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1984 to November 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran was afforded a hearing before the undersigned.  A transcript of the hearing is of record.  

In April 2011 and November 2013, the Board remanded the case for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to an Agency of Original Jurisdiction (AOJ). 


REMAND

In its remand in November 2013, the Board directed that the Veteran be afforded a VA examination to determine whether the Veteran's shortness of breath could be measured by a pulmonary function test or by an exercise capacity test.  

The request examination was conducted in February 2014.  The VA examiner stated that the pulmonary function test did not accurately reflect the Veteran's current pulmonary function and exercise capacity testing was not performed.  





No explanation was provided as to why the pulmonary function test results did not accurately reflect the Veteran's pulmonary function or why exercise capacity testing was not performed.  Therefore, the VA examination is inadequate for rating the disability.  

As the evidence of record is insufficient to decide the claim, further development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously examined the Veteran, to determine the current level of impairment due to residuals of a pulmonary embolism. 

The VA examiner is asked to address: 

Whether the Veteran's shortness of breath can be measured by a pulmonary function test or by an exercise capacity test?  The VA examiner must provide an explanation why either or both tests do not an accurately reflect pulmonary function, and whether there is another method to measure the residuals of a pulmonary embolism. 

The Veteran's file must be made available to the examiner for review. 






2.  After the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



